DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-20 is the inclusion of the limitations a cap portion when installed on a horizontal plane, the moving direction intersects the horizontal plane at an angle of 45 degrees or less, and the first direction intersects the horizontal plane at an angle of 45 degrees or more and less than 90 degrees, and a movement amount of the cap portion in the first direction is equal to or larger than a movement amount of the head portion in the moving direction.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2004042537 A discloses an ink jet recording device that performs recording by discharging ink from a recording head to a recording material is easy to make the recording means compact, and can record a high-definition image at high speed, Recording can be performed on plain paper without special processing, running costs are low, non-impact methods reduce noise, and color images can be formed using various types of ink (for example, color inks). It has advantages such as easy recording.
JP 2013107272A discloses a printer (inkjet printing apparatus) having a line-type print head. In the printer of Patent Document 1, a rotation shaft is provided at a position off the recording medium, and one end of the print head is rotatably supported by the rotation shaft. When performing maintenance of the print head, the print head is rotated about the rotation axis so that the print head is rotated 90 degrees and retracted  from the recording medium. Thereby, the width of the retreat space of the print head can be narrowed, and the apparatus width of the printer can be reduced.
CN 103009829 A discloses a printer with print mode (ink jet printing apparatus). in the printer of Patent Document I, the conveying area of the recording medium along 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853